




Exhibit 10.13














PURCHASE AGREEMENT


By and Between


RRE Opportunity OP II, LP, a Delaware limited partnership


As “Purchaser”




and




Austin 2222 Venture I, L.P.,
a Texas limited partnership


As “Seller”




 

















--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I PURCHASE AND SALE OF PROPERTY1
ARTICLE II PURCHASE PRICE AND DEPOSIT2
ARTICLE III SETTLEMENT AND CLOSING DATE2
ARTICLE IV STUDY PERIOD3
ARTICLE V TITLE6
ARTICLE VI EXISTING LEASES AND SERVICE AGREEMENTS7
REPRESENTATIONS AND WARRANTIES; AS-IS CONVEYANCE
8

ARTICLE VIII COVENANTS PRIOR TO SETTLEMENT13
ARTICLE IX CONDITIONS TO SETTLEMENT16
ARTICLE X CLOSING EVENTS18
ARTICLE XI DAMAGE, DESTRUCTION AND CONDEMNATION21
ARTICLE XII DEFAULT REMEDIES22
ARTICLE XIII BROKERAGE23
ARTICLE XIV GENERAL PROVISIONS24
ARTICLE XV28
LIST OF EXHIBITS


Exhibit A -- Property Description
Exhibit B -- Personal Property Inventory
Exhibit C – Study Period Materials
Exhibit D -- List of Existing Leases and Security Deposits
Exhibit E -- Form Assignment and Assumption Agreement
Exhibit F -- List of Existing Service Agreements
Exhibit G – Intentionally Omitted
Exhibit H – Litigation
Exhibit I – List of Mortgage Loan Documents
Exhibit J -- Form Special Warranty Deed
Exhibit K -- Form Bill of Sale
Exhibit L -- Form of Owner’s Affidavit




PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the
18th day of December, 2015 (the “Effective Date”), by and between: (i) RRE
OPPORTUNITY OPE II, LP, a Delaware limited partnership (“Purchaser”), having an
address at 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103, Attention:
Pamela Arms, and (ii) AUSTIN 2222 VENTURE I, L.P., a Texas limited partnership
(“Seller”), having an address c/o Wiltex Equities, Inc., 2700 Fairmount Street,
Suite 200, LB2, Dallas, TX 75201, Attention: Joseph R. Williams.
WITNESSETH:
WHEREAS, Seller is the owner of the tracts of land described on Exhibit A
attached; and
WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller, the Property (as defined below), subject to the terms and
conditions of this Agreement.
NOW, THEREFORE, in consideration of the Purchase Price (as hereinafter defined),
the Deposit (as hereinafter defined), and the premises and the mutual covenants
and conditions set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

-i-



--------------------------------------------------------------------------------




ARTICLE I
PURCHASE AND SALE OF PROPERTY
1.1    Upon the terms and conditions hereinafter set forth, Seller agrees to
sell, grant and convey, and Purchaser agrees to purchase and accept, all of
Seller’s right, title, equity and interest in and to the following (the
“Property”): (i) those certain pieces or parcels of land located at 10301 RM
2222, Austin, Travis County, Texas and described on Exhibit A to be agreed upon
by Seller and Purchaser during the Study Period and then initialed and attached
hereto, together with all rights, privileges, appurtenances, development rights,
air rights, rights of way, and easements appurtenant thereto (collectively, the
“Land”); and (ii) the buildings and other improvements, if any, located on the
Land (individually, a “Building” and collectively, the “Buildings”). The
Property shall be conveyed to Purchaser together with an assignment of all of
Seller’s right, title and interest in (w) the Existing Leases (as defined
below), (x) any items of personal property, goods, fixtures, machinery,
equipment, furnishings, furniture, merchandise, chattels, materials and effects
as are listed on Exhibit B or otherwise located on the Property at Settlement
and owned by Seller (the “Personalty”), (y) the Service Agreements (as defined
below) that Purchaser elects to have assigned to it in accordance with Section
6.2, and (z) all assignable, unexpired manufacturers’ and equipment warranties
and guaranties with respect to any portion of the Property or Personalty, all
assignable certificates of occupancy, licenses, permits, warranties, guaranties,
bonds, claims and rights running to or assigned to Seller in connection with the
maintenance, operation or repair of the Property, all books and records
pertaining solely to the Existing Leases maintained by Seller or Seller’s
property manager for the Property, and all governmental approvals and any other
rights, if any, that Seller may have relating exclusively to the condition,
operation, ownership, maintenance, or use of the Property, including, without
limitation, any right to use the name “Riverlodge” and variations thereof and
any other trade names, trademarks, logos and symbols associated with or used in
connection with the Property, any and all telephone and facsimile numbers
assigned to Seller with respect to the Property, any and all web addresses,
domain names and URLs with respect to the Property, and all social media
accounts and logo, photo, video and e-brochure files for the Property.
ARTICLE II    
PURCHASE PRICE AND DEPOSIT
2.1    The purchase price of the Property is $57,200,000.00 (the “Purchase
Price”), subject to prorations and adjustments as provided in this Agreement.
2.2    Purchaser shall within 3 business days following the full execution of
this Agreement shall deliver, to Republic Title Company of Texas, 2626 Howell
Street, 10th Floor, Dallas, TX 75201, Attention: Nancy Colaluca (“Escrow Agent”
and “Title Company”) the sum of $850,000.00 by wire transfer of readily
available federal funds (such deposit, together with all interest accrued
thereon, if any, to be hereinafter referred to as the “Deposit”). The Deposit
and shall be held by Escrow Agent in escrow in a federally insured, interest
bearing escrow account in a commercial bank reasonably acceptable to Purchaser
and Seller pursuant to the terms of this Agreement. $250,000.00 of the Deposit
shall immediately become non-refundable unless (i) Purchaser is able to
demonstrate that any updates to title, survey or environmental reports performed
for Purchaser evidence a material adverse change from the state of title, survey
or environmental of the Property indicated by the Study Period Materials (as
defined below), including any updates to title and survey under Section 5.3 (the
“Release Conditions”) or (ii) Purchaser terminates this Agreement pursuant

-ii-



--------------------------------------------------------------------------------




to Sections 9.4, 11.2, 11.3 or 12.1, and the Title Company shall only release
such portion of the Deposit if the Release Conditions are satisfied or Purchaser
terminates this Agreement pursuant to Sections 9.4, 11.2, 11.3 or 12.1. Except
as otherwise provided herein, the remaining $600,000.00 of the Deposit will
become non-refundable at the end of the Study Period and shall be released as
provided below. In the event of a dispute regarding the release of the
$250,000.00 portion of the Deposit, such dispute shall be resolved by binding
arbitration pursuant to the rules of the American Arbitration Association.
2.3    The sum of One Hundred and No/100 U.S. Dollars ($100.00) (the
“Independent Consideration”) out of the Deposit is independent of any other
consideration provided hereunder, shall be fully earned by Seller upon the
Effective Date, and, as of the Effective Date, the Independent Consideration is
not refundable to Purchaser under any circumstances. Accordingly, if this
Agreement is terminated for any reason by either party, the Independent
Consideration shall be paid by Title Company to Seller.
2.4    As described more fully in Section 8.3, at Settlement the Property shall
be sold subject to the Mortgage Loan (as defined below), which Purchaser shall
assume at Settlement. Purchaser shall receive a credit against the Purchase
Price for the outstanding principal balance and any accrued but unpaid interest
(as of the Closing Date) of the Mortgage Loan, and Seller shall receive a credit
for any escrows held by the Mortgage Lender which remain for the benefit of
Purchaser.
ARTICLE III    
SETTLEMENT AND CLOSING DATE
3.1    Except as otherwise provided in this Agreement, the consummation of the
transaction contemplated hereby (“Settlement”), as evidenced by the delivery of
the deed referred to in Section 10.1.1 to the Escrow Agent, by Seller’s receipt
of the sales proceeds due to Seller under this Agreement and satisfaction of the
other terms and conditions to Settlement set forth in Article IX and X, shall
occur the date that is the last day of the calendar month during which Purchaser
shall have received written approval by the Mortgage Lender of the Mortgage Loan
Assumption (unless Seller waives such last day of calendar month requirement, in
which case Settlement shall occur 10 days after the date of such written
approval), but in no event earlier than 10 days after the date of such written
approval or later than the Outside Assumption Date (as defined below), or on
such earlier business day and at such time as is reasonably acceptable to Seller
and Purchaser (the “Closing Date”).
ARTICLE IV    
STUDY PERIOD
4.1    Subject to the terms of this Agreement, Purchaser may, during the Study
Period, elect to perform or have performed, at its expense, such studies,
inspections and investigations of the Property as Purchaser deems desirable,
including without limitation: (a) the physical condition and state of repair of
the Property, including structural inspections of the improvements to the
Property and inspections of all heating, ventilating, air-conditioning,
mechanical, electrical, plumbing, and related systems at the Property; (b)
surveys, environmental studies, soil studies, and zoning studies; and (c) such
other matters relating to the Property as Purchaser deems appropriate. In
connection with such studies, inspections and investigations, Purchaser,

-iii-



--------------------------------------------------------------------------------




and its representatives, agents, and employees, shall have the right to take
reasonable samples of the Property’s soil. No invasive or destructive tests
(including, without limitation, “Phase II” environmental testing, destructive
tests for mold and radon, boring, drilling and sampling of soils, air quality or
water) shall be conducted without Seller’s consent, which may be withheld in
Seller’s sole discretion. Purchaser shall use commercially-reasonable efforts to
minimize damage to the Property and shall not unreasonably interfere with the
Existing Tenants (as defined in Section 6.1) or Seller’s operation of the
Property in conducting such studies, inspections and investigations. Subject to
the rights of the Existing Tenants, Seller hereby grant to Purchaser, and
Purchaser’s representatives, agents, and employees, access to the Property
during the Study Period between the hours of 9 AM and 5 PM on Monday through
Friday after no less than 24 hours prior notice to Seller to permit the proper
performance of such studies, inspections and investigations, provided that, at
Seller’s option: (i) Purchaser and each of its representatives or contractors is
accompanied by Seller or Seller’s representative, agent or employee; and (ii)
Purchaser’s studies, inspections and investigations shall be performed in
accordance with Purchaser’s schedule approved by Seller. Seller shall make a
representative, agent or employee of Seller available to Purchaser at no cost to
Purchaser in connection with the preceding sentence at reasonable times prior to
Settlement upon reasonable prior notice. Purchaser shall not contact any of the
Existing Tenants or Seller’s property management staff without first providing a
representative of Seller the opportunity to be present.
4.2    Notwithstanding anything to the contrary contained in this Agreement, the
following obligations of Purchaser shall survive the expiration or termination
of this Agreement for any reason (collectively, “Purchaser’s Surviving
Obligations”) for a period expiring on the earlier to occur of (i) December 1,
2016 and (ii) 9 months following the Closing Date:
4.2.1    In the event this Agreement is terminated by either Purchaser or Seller
pursuant to the terms hereof, or in the event Settlement does not occur
hereunder for any reason, then Purchaser shall (i) promptly restore any damage
to the Property caused by Purchaser’s tests or studies of the Property (except
to the extent such damage results from a pre-existing condition or the gross
negligence or willful misconduct of Seller or its directors, partners, officers,
employees, agents or consultants), in order to return the Property to
substantially the same condition prior to such studies and investigations, (ii)
at its own expense, cause all testing materials, soil samples (subject to the
foregoing provisions of this Section 4.2), water samples, and any materials,
soil, water or other matters that were disturbed, dug up or left at the Property
(including any contaminated materials) to be removed from the Property and
disposed of in accordance with applicable law, (iii) either destroy or deliver
to Seller Purchaser’s copies of the Study Period Materials (as hereinafter
defined) and, (iv) if Seller so requests in writing (which may be by email),
Purchaser shall deliver to Seller, a copy of all third-party reports, studies
and investigations undertaken on behalf of Purchaser with respect to the
Property (the “Third Party Reports”), “as is” without representation or warranty
from Purchaser as to accuracy or completeness; provided, however, that Purchaser
shall only be obligated to deliver the Third Party Reports to Seller in the
event Seller reimburses Purchaser for all of its out-of-pocket costs related to
the Third Party Reports and the applicable vendors agree to release such Third
Party Reports to Seller;

-iv-



--------------------------------------------------------------------------------




4.2.2    Purchaser shall indemnify, defend and hold harmless Seller from and
against any and all costs (including reasonable attorneys’ fees and costs),
damages and liabilities, causes of action, or threats thereof, incurred by or
asserted against Seller as a result of tests or studies conducted by or on
behalf of Purchaser, or as a result of the access to the Property by Purchaser
or its agents, employees, or contractors, including without limitation, claims
for personal injury, property damage, and services rendered or materials
furnished to or for the account of Purchaser, but specifically excluding any
costs, damages, liabilities and causes of action incurred by Seller as a result
of (i) the mere discovery of any pre-existing condition on the Property, or (ii)
the gross negligence or willful misconduct of Seller or its directors, partners,
officers, employees, agents or consultants; and
4.2.3    Purchaser shall perform its own obligations set forth in Sections 13.1
and 14.15.
If Purchaser fails to comply with the provisions of Sections 4.2.1 and/or 4.2.2
of Purchaser’s Surviving Obligations, Seller may undertake such matters at
Purchaser’s expense after providing Purchaser with written notice thereof and a
reasonable opportunity to perform, and Purchaser shall promptly reimburse Seller
for the costs so incurred by Seller in undertaking such actions.
4.3    Prior to accessing the Property, Purchaser shall deliver to Seller
evidence reasonably satisfactory to Seller that Purchaser has obtained
comprehensive general liability insurance with limits of no less than
$1,000,000.00 per occurrence and $2,000,000.00 in the aggregate, insuring all
activity and conduct of Purchaser or Purchaser’s agents (as applicable) while
exercising the right of entry provided for in this Agreement. Such insurance
shall be written on an occurrence basis. Any policy maintained by Purchaser or
Purchaser’s agents shall (i) insure the contractual liability of Purchaser
covering Seller, (ii) name Seller (and its successors and assigns), and Clark
Enterprises, Inc. as additional insureds, (iii) contain a cross-liability
provision; (iv) contain a provision that the insurance provided by Purchaser
hereunder shall be primary and noncontributing with any other insurance
available to Seller, and (v) be in form and substance adequate to insure against
all liability of Purchaser and Purchaser’s agents arising out of any entry or
inspections of the Property pursuant to this Agreement.
4.4    The term “Study Period” shall mean the period that expires at 5:00 p.m.
Central Time on January 14, 2016 (the “Study Period”).
4.4.1    Purchaser may elect, in its sole and absolute discretion, for any
reason or no reason whatsoever, to terminate this Agreement upon notice to
Seller in writing on or before the expiration of the Study Period.
4.4.2    Upon termination of this Agreement in accordance with this Section,
$600,000.00 of the Deposit shall be returned to Purchaser in accordance with
Sections 2.2 and 12.2, and $250,000.00 of the Deposit shall be released to
Seller in accordance with Section 2.2 unless the Release Conditions have been
satisfied, in which case the entire Deposit shall be released to Purchaser. In
the absence of such written notice, Purchaser’s option to terminate this
Agreement in accordance with this Section 4.4 shall no longer be applicable and,
except as otherwise expressly provided in this Agreement, this Agreement shall
continue in full force and effect.

-v-



--------------------------------------------------------------------------------




4.5    Seller shall deliver to Purchaser or make available to Purchaser via an
electronic data center (the “Data Center”) those materials relating to the
Property described on Exhibit C hereto (the “Study Period Materials”), to the
extent known by Seller to be in Seller’s possession or control. All such Study
Period Materials will be provided “as is” without representation and warranty as
to their completeness or accuracy.
4.6    Subject to Section 4.1 above, including Seller consent requirement,
Purchaser shall give Seller written notice at least 24 hours before conducting
any study, inspection or investigation or before communicating with any
government officials (directly or through third parties); provided, however,
Purchaser or such third parties shall have the right to contact government
officials without Seller’s consent solely in order to obtain a zoning report for
the Property or investigate tax matters related to the Property. In the case of
any such study, inspection or investigation, a representative of Seller shall
have the right to be present when Purchaser or its representatives conducts its
or their study, inspection or investigation on the Property. If Seller is not
present for any such inspection, Purchaser shall provide Seller with a verbal
report thereof. Purchaser shall not directly or indirectly request any
inspection of the Property by any government official.
4.7    Purchaser shall keep the Property free from any liens arising out of any
work performed, materials furnished or obligations incurred by or on behalf of
Purchaser or Purchaser’s agents with respect to the Property. If any such lien
shall at any time be filed, Purchaser shall cause the same to be discharged of
record within 30 days after actual knowledge by Purchaser thereof by satisfying
the same or, if Purchaser in its discretion and good faith determines that such
liens should be contested, by “bonding over” such lien in a manner reasonably
satisfactory to Seller.
4.8    Notwithstanding anything to the contrary contained herein, Purchaser and
Seller agree that the term of the letter of intent executed by Purchaser and
Seller dated December 9, 2015 ended on the Effective Date, and the terms and
conditions of the letter of intent have been superseded by the terms and
conditions of this Agreement with respect to the period from and after the
Effective Date.
ARTICLE V    
TITLE
5.1    Seller shall obtain, and deliver to Purchaser no later than five (5)
business days after the Effective Date, an updated commitment to issue a title
policy covering the Property and the improvements thereto (the “Title
Commitment”) from the Title Company and Purchaser shall order an updated survey
of the Property within two (2) business days following the Effective Date (the
“Survey”). Purchaser shall have the right to object, in its sole and absolute
discretion, to any exceptions to the Title Commitment or to any matter shown on
the Survey by giving written notice to Seller and the Title Company, no later
than 5:00 p.m. Central Time on January 8, 2016 (the “Title Review Date”),
stating the matters to which Purchaser objects and the reasons therefor. If
Purchaser fails to provide timely such written objection, then Purchaser shall
be deemed to have approved all matters affecting title to the Property and the
Survey as of the earlier of the date of the Title Commitment or the Survey or
the expiration of the Study Period, as applicable. If Purchaser so objects to
any matter affecting title or the Survey, then Seller shall, on or before 5:00
p.m. Central Time on January 13, 2016, elect in writing, in their sole and
absolute discretion, either to (a) cure or remove any 1 or more of such
objections, or (b) decline to cure or remove such objections. If

-vi-



--------------------------------------------------------------------------------




Seller shall fail to timely elect either option (a) or (b) in the preceding
sentence, then Seller shall be deemed to have elected option (b) with respect to
all such objections; provided, however, Seller shall be obligated to cause the
Title Company to remove at Settlement, at Seller’s cost and expense, (i) any and
all mortgages and deeds of trust encumbering title to the Property executed by
Seller other than with respect to the Mortgage Loan, (ii) mechanics’ and
materialmen’s liens recorded against the Property for work performed for or on
behalf of Seller, and (iii) all other liens against the Property of a liquidated
amount, including any interest, penalties and fees associated therewith, up to
the maximum amount of $100,000.00 (collectively, the “Monetary Liens”).
Purchaser shall, following its receipt of Seller’s written election notice or
Seller’s deemed election of option (b) and prior to the expiration of the Study
Period, either (x) accept Seller’s election to cure as provided in such notice
and pursuant to Section 5.2 or (y) terminate this Agreement, whereupon the
Deposit shall be released to Purchaser and in certain instances Seller in
accordance with Sections 2.2 and 12.2.
5.2    If Seller elects to cure or remove any title objection or survey matter,
Seller shall diligently and in good faith endeavor to cure or remove same prior
to the Closing Date. For purposes of this Agreement, the term “cure” shall
include either of the following actions taken by Seller at Seller’s sole cost
and expense: (a) “bonding off” an objection or posting a letter of credit in
connection therewith to the Title Company’s satisfaction in order to cause the
Title Company to remove such matter; or (b) obtaining an appropriate endorsement
to Purchaser’s title policy for the Property that reasonably protects Purchaser
from an objection, either of which must be acceptable to Purchaser in its
reasonable discretion. Seller’s failure to cure or remove prior to the Closing
Date any defects or objections which Seller have agreed to cure or remove shall
be a default by Seller pursuant to Section 12.1.
5.3    After the expiration of the Study Period Purchaser may, prior to
Settlement, notify Seller in writing of any objection to any update to the Title
Commitment or the Survey (excluding objections to title and survey matters which
have been waived by Purchaser as hereinabove provided or that are or are deemed
to be Permitted Exceptions (as defined below)) first arising after the date of
the Survey (with respect to survey matters) or the Title Commitment (with
respect to title matters) (each a “New Encumbrance”) but not later than 5
business days after receipt of the update to the Title Commitment or Survey
giving rise to such objection. If Purchaser does not object to any New
Encumbrance as herein provided, such New Encumbrance shall be deemed approved by
Purchaser. In the event that Purchaser gives written notice of objection to any
New Encumbrance, Seller shall have the same options to cure (but shall make such
election within 2 business days or receipt of written notice from Purchaser) and
Purchaser shall have the same options to waive its objections or to terminate
this Agreement (but shall make such election within 2 business days of Seller’s
response), as set forth above in Section 5.1, in which event the Closing Date
may be extended by the parties for a reasonable number of days in order to
accommodate the process, but in no event longer than 30 days.
5.4    The term “Permitted Exceptions” shall mean: (a) the lien of real estate
taxes, special assessments and water and sewer charges not yet due and payable
or delinquent as of the Closing Date for fiscal year 2016 and subsequent years;
(b) all matters revealed in the Title Commitment or the Survey and approved or
deemed approved by Purchaser as set forth in Sections 5.1 and 5.3; (c) the
Mortgage Loan Documents; and (d) all building, zoning, environmental, and other
state, county or federal laws, codes, and regulations (whether existing or
proposed) affecting the Property,

-vii-



--------------------------------------------------------------------------------




including all special exceptions, conditions, site plan approvals, and other
similar matters, if any, related to the zoning of the Property.
ARTICLE VI    
EXISTING LEASES AND SERVICE AGREEMENTS
6.1    Purchaser acknowledges that the Property is being conveyed to Purchaser
subject to the rights of the tenants (collectively, the “Existing Tenants”)
pursuant to the residential leases (collectively, the “Existing Leases”) set
forth on the list for the Property attached as Exhibit D. Purchaser shall
purchase the Property subject to the Existing Leases and shall assume the
obligations of landlord for the Property pursuant to the terms of the Assignment
and Assumption Agreement, Assignment of Leases, Contracts, Warranties and
Permits set forth as Exhibit E (the “Assignment and Assumption Agreement”). As
New Leases and Lease Modifications (as such terms are defined in Section 8.1.1)
are entered into in accordance with the terms of this Agreement, the term
Existing Tenants shall include the tenants thereunder, and the term Existing
Leases shall include New Leases and Lease Modifications.
6.2    Purchaser acknowledges that the Property is currently subject to those
service, maintenance, management, employment (as to Seller only) and
construction agreements affecting the Property (including all amendments,
modifications or supplements thereof) set forth on Exhibit F hereto (the
“Service Agreements”). Except as provided below, Purchaser shall purchase the
Property subject to the Service Agreements and shall assume the obligations of
Seller thereunder pursuant to the terms of the Assignment and Assumption
Agreement. During the Study Period, Purchaser shall have the right to review the
Service Agreements and to determine which Service Agreements shall be terminated
by Seller at Settlement. Seller agrees that, prior to Settlement, Seller shall
send out, or deliver to Purchaser, written notices of termination to each
service provider under each of the Service Agreements that are terminable
without cause and without payment of any termination fee and that Purchaser
designates in writing during the Study Period for termination, which termination
notices shall be effective as of the Closing Date.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES; AS-IS CONVEYANCE
7.1    Seller represents and warrants to Purchaser as of the Effective Date as
follows:
7.1.3    Seller is an entity duly organized and in good standing under the laws
of the state of Texas. The execution, delivery and performance of this Agreement
by Seller has been duly authorized, executed, delivered and approved by all
requisite limited partnership action. Seller has the legal capacity and
authority to execute, deliver and perform this Agreement.
7.1.4    Seller is not a “foreign person,” as defined in the federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act, as
amended (the “federal tax law”).
7.1.5    Seller is not prohibited from (a) executing or delivering this
Agreement, (b) complying with or performing the terms of this Agreement, or (c)
consummating the transaction contemplated by this Agreement, in each case by any
applicable law, any agreement or instrument binding on Seller, or by any
restriction, judgment, order or decree of any

-viii-



--------------------------------------------------------------------------------




governmental authority having jurisdiction over Seller or the Property, and
execution by Seller of this Agreement and performance by Seller of its
obligations under this Agreement shall not be in violation of or cause a default
under any applicable law, or any agreement, instrument, covenant or condition
binding on Seller, or any restriction, judgment, order or decree of any
governmental authority having jurisdiction over Seller or the Property.
7.1.6    To Seller’s knowledge: (a) Seller and each person or entity owning an
interest in Seller is (i) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “OFAC List”), and (ii) not a person or entity with
whom a citizen of the United States is prohibited to engage in transactions by
any trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States; (b) none
of the funds or other assets of Seller constitute property of, or are
beneficially owned, directly or indirectly by, any Embargoed Person (as
hereinafter defined); and (c) no Embargoed Person has any interest of any nature
whatsoever in Seller (whether directly or indirectly). The term “Embargoed
Person” means any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §1701 et seq., the Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment is prohibited by law or is in
violation of law.
7.1.7    Exhibit D attached hereto is a true and complete list of Existing
Leases for the Property as of December 17, 2015 and such list is the list used
by Seller in its operation and management of the Property; true and complete
copies of all Existing Leases have been made available to Purchaser for
inspection at the Property; Seller has delivered to Purchaser a tenant
delinquency report that Seller uses in its operation and management of the
Property that is the most current delinquency report as of the date thereof.
Seller agrees to update the list of Existing Leases and the delinquency report
pertaining to the Property upon Purchaser’s written request (but not more
frequently than once per 30 day period); and except as expressly set forth in
the Existing Leases, the tenants thereunder are not entitled to any rebate, rent
concessions, free rent or offset, and no commitment has been made to the tenants
for repairs or improvements other than a general landlord requirement for normal
maintenance in the future.
7.1.8    Exhibit D also includes a list of all refundable security deposits
received by Seller from any of the Existing Tenants and not applied towards
Existing Tenant’s obligations (each a “Security Deposit” and, collectively, the
“Security Deposits”) (which list does not include accrued interest required to
be paid thereon) held by Seller as of December 17, 2015.
7.1.9    As of the Effective Date there are no unpaid brokerage fees relating to
the current terms of any of the currently effective Existing Leases for the
Property.
7.1.10    To Seller’s knowledge: (a) Exhibit F attached hereto is a true and
complete list of all Service Agreements affecting the Property (including all
amendments, modifications or supplements thereof); and (b) true and complete
copies of all such agreements have been made available to Purchaser for
inspection in the Data Center.

-ix-



--------------------------------------------------------------------------------




7.1.11    There are no employment agreements entered into by Seller that will be
binding upon Purchaser from and after the Settlement.
7.1.12    Seller has received no written notice of any uncured violations of any
building, fire or health code or any other law regarding the Property or of any
covenants or restrictions binding the Property.
7.1.13    Except as set forth on Exhibit H attached hereto, Seller has received
no written notice of any pending or threatened actions, suits, arbitrations,
claims or proceedings at law or in equity affecting Seller or the Property that
could have a material adverse impact on the ability of Seller to consummate the
transaction contemplated by this Agreement or the Property.
7.1.14    Seller has not commenced a voluntary case, consented to the entry of
an order for relief against it in an involuntary case, or consented to the
appointment of a custodian for it or for all or a substantial part of its
property, under any bankruptcy or insolvency law that is for relief against
Seller. In addition, Seller has received no written notice of, and to Seller’s
knowledge there is no, involuntary proceeding in bankruptcy pending against
Seller.
7.1.15    Exhibit I attached hereto is a true and complete list of all of the
documents evidencing or securing the Mortgage Loan (collectively, the “Mortgage
Loan Documents”); true and complete copies of the Mortgage Loan Documents have
been made available to Purchaser for inspection in the Data Center; and Seller
has not received any written notice from the Mortgage Lender (as defined below)
alleging that an Event of Default (as defined in the Mortgage Loan Documents)
has occurred pursuant to the Mortgage Loan Documents that remains uncured, and,
to Seller’s knowledge, no Event of Default (as defined in the Mortgage Loan
Documents) exists under the Mortgage Loan Documents. To Seller’s knowledge, (i)
as of the Effective Date, the current outstanding principal balance of the
Mortgage Loan is approximately $28,922,052.43, and (ii) as of November 17, 2015,
the balance of the tax escrow account(s) was approximately $1,266,581.16.
7.2    For purposes of this Agreement, the phrase “to Seller’s knowledge” or
words of similar import, shall mean the actual knowledge of Joseph R. Williams
(“Seller’s Knowledge Party”). Such phrase shall not be construed (by imputation
or otherwise) to refer to the knowledge of any of Seller’s affiliates or to any
other officer, agent, manager, representative or employee of Seller or to impose
on Seller’s Knowledge Party any duty to investigate the manner to which such
actual knowledge, or the absence thereof, pertains. Seller reserve the absolute
right to update all of the Exhibits and Schedules hereto in order to make the
foregoing representations and warranties true as of the Closing Date; provided,
however, that the foregoing right to update and amend the Exhibits and Schedules
hereto shall not be deemed a waiver of any Purchaser’s claims of a Seller
default (i.e. the foregoing right to update and amend the Exhibits and Schedules
hereto shall not be deemed to permit Seller to breach any express covenant or
representation or warranty made by Seller in this Agreement, which breaches are
addressed in Section 12.1) or a failure of a Purchaser’s Condition, which is
addressed in Section 9.4.
7.3    Purchaser hereby represents and warrants to Seller as of the Effective
Date as follows:
7.3.1    Purchaser is an entity duly organized and in good standing under the
laws of the state of its formation, and to the extent required by applicable
law, will be qualified

-x-



--------------------------------------------------------------------------------




to do business in the State of Texas at Settlement. The execution and delivery
of this Agreement by Purchaser has been duly authorized, executed, delivered and
approved by all requisite partnership or corporate action and the performance of
this Agreement by Purchaser has been or will be by Settlement duly authorized
and approved by all requisite corporate action. Purchaser has the legal capacity
and authority to execute, deliver and perform this Agreement.
7.3.2    To Purchaser’s knowledge: (a) Purchaser and each person or entity
owning an interest in Purchaser is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the OFAC and/or on
any other OFAC List, and (ii) not a person or entity with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States; (b) none of the funds or
other assets of Purchaser constitute property of, or are beneficially owned,
directly or indirectly by any Embargoed Person; and (c) no Embargoed Person has
any interest of any nature whatsoever in Purchaser (whether directly or
indirectly).
7.3.3    To Purchaser’s knowledge, Purchaser is not prohibited from (i)
executing or delivering this Agreement, (ii) complying with or performing the
terms of this Agreement, or (iii) consummating the transaction contemplated by
this Agreement, by any applicable law, agreement, instrument, restriction, or by
a judgment, order or decree of any governmental authority having jurisdiction
over Purchaser or the Property, and to Purchaser’s knowledge, execution by
Purchaser of this Agreement and performance by Purchaser of its obligations
under this Agreement shall not be in violation of or cause a default under any
applicable law, agreement, instrument, covenant, condition, restriction,
judgment, order or decree.
7.3.4    Purchaser has not commenced a voluntary case, consented to the entry of
an order for relief against it in an involuntary case, or consented to the
appointment of a custodian for it or for all or a substantial part of its
property, under any bankruptcy or insolvency law that is for relief against
Purchaser.
7.4    For purposes of this Agreement, the phrase “to Purchaser’s knowledge” or
words of similar import, shall mean the actual knowledge of Shelle Weisbaum
(“Purchaser’s Knowledge Parties”), who, Purchaser hereby represents to be
actively involved in the day-to-day operations and management of Purchaser and
the parties most familiar with the documents and records of Purchaser. Such
phrase shall not be construed (by imputation or otherwise) to refer to the
knowledge of any of Purchaser’s affiliates or to any other officer, agent,
manager, representative or employee of Purchaser or to impose on Purchaser’s
Knowledge Parties any duty to investigate the manner to which such actual
knowledge, or absence thereof, pertains.
7.5    Except as otherwise set forth in the Express Representations, the
Property and the Personalty, including without limitation the roof, all
structural components (such as its foundation, slab, bearing walls, and
columns), all heating, ventilating, air conditioning, mechanical, plumbing, and
electrical systems, and all other parts of the building located on the Property,
shall be conveyed in its “AS-IS” “WHERE-IS” condition on the Closing Date, “WITH
ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that in
purchasing the Property, Purchaser has been given the opportunity to investigate
and study the Property, including without limitation the opportunity to conduct
its own physical and environmental inspections and other studies referred

-xi-



--------------------------------------------------------------------------------




to in Section 4.1, and that, except as set forth in the Express Representations
(as hereinafter defined), Purchaser is not relying on any representation or
warranty of Seller (or its representatives, agents or employees) regarding the
physical, environmental or other conditions of the Property; and, Seller
specifically disclaim making any such representation or warranty. Seller also
specifically disclaims any obligation to perform, or to bring the Property into
compliance with, any obligations under any governmental, developmental or other
conditions whatsoever binding on the Property or any other property. Purchaser
acknowledges that Seller’s willingness to sell the Property to Purchaser at the
Purchase Price has been induced, in part, by the agreement of Purchaser to
purchase the Property as described in this Section “as-is, where-is.” Except
with respect to any liability of Seller with respect to the Express
Representations, Purchaser, for itself and any of its assigns pursuant to
Section 14.1 below and their affiliates, hereby irrevocably and absolutely
waives its right to recover from, and forever releases and discharges, and
covenants not to file or otherwise pursue any legal action (whether based on
contract, statutory rights, common law or otherwise) against, Seller, or any
direct or indirect manager, partner, member, trustee, beneficiary, director,
shareholder, controlling person or entity, officer, attorney, employee, agent,
or representative (each a “Released Party” and collectively, “Released Parties”)
with respect to any and all suits, actions, proceedings, investigations,
demands, claims, liabilities, obligations, fines, penalties, liens, judgments,
losses, injuries, damages, settlement expenses or costs of whatever kind or
nature, whether direct or indirect, known or unknown, contingent or otherwise
(including any action or proceeding brought or threatened or ordered by any
governmental authority), including, without limitation, attorneys’ and experts’
fees and expenses, and investigation and remediation costs that may arise on
account of or in any way be connected with: (a) the investigations by Purchaser
permitted pursuant to Section 4.1 hereof; (b) Purchaser’s reliance upon any of
the Study Period Materials or statements, representations or assertions
contained therein, or the inaccuracy, incompleteness or unreliability of any of
the Study Period Materials; or (c) the Property or any portion thereof
(collectively, “Claims”), including, without limitation, (i) the physical,
environmental and structural condition of the Property or any law or regulation
applicable thereto, or any other matter relating to the use, presence, discharge
or release of Hazardous Materials (as hereinafter defined) on, under, in, above
or about the Property, or (ii) compliance by the Property with any federal,
state or local environmental protection, pollution, health and safety or land
use laws, rules, regulations, ordinances, orders, requirements or common law,
including, without limitation, Title III of the Americans With Disabilities Act
of 1990, as amended, the Federal Water Pollution Control Act, as amended, the
Resource Conservation and Recovery Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Safe Drinking Water Act, as amended, the Hazardous Materials Transportation Act,
as amended, the Occupational Safety and Health Act of 1970, as amended, the
Toxic Substance Control Act, as amended, any similar law of the jurisdiction in
which the Property is located, and regulations promulgated under any of the
foregoing and analogous state statutes and regulations. In connection with this
Section, Purchaser expressly waives the benefits of any provision or principle
of federal or state law or regulation that may limit the scope or effect of the
foregoing waiver and release to the extent applicable. For purposes of this
Agreement, the term “Hazardous Materials” means any substance, chemical,
compound, product, solid, gas, liquid, waste, byproduct, pollutant, contaminant
or other material that is hazardous, toxic, ignitable, corrosive, carcinogenic
or otherwise presents a risk of danger to human, plant or animal life or the
environment or that is defined, determined or identified as such in any federal,
state or local law, rule or regulation (whether now existing or hereafter
enacted or

-xii-



--------------------------------------------------------------------------------




promulgated) and any judicial or administrative order or judgment, in each case
relating to the protection of human health, safety and/or the environment,
including, but not limited to, airborne toxins or mold, any materials, wastes or
substances that are included within the definition of: (A) “hazardous waste” in
the Federal Resource Conservation and Recovery Act; (B) “hazardous substances”
in the federal Comprehensive Environmental Response, Compensation and Liability
Act; (C) “pollutants” in the Federal Clean Water Act; (D) “toxic substances” in
the federal Toxic Substances Control Act; and (E) “petroleum-based products, oil
or hazardous materials” in the laws or regulations of any state. Notwithstanding
anything to the contrary set forth in this Agreement, the provisions of this
Section shall survive Settlement.
7.6    All of the representations and warranties of Seller set forth in Sections
7.1 and 13.1 of this Agreement (collectively, the “Express Representations”)
made by Seller in accordance with this Agreement shall survive the Settlement
for a period expiring on the earlier to occur of (i) December 1, 2016 and (ii) 9
months following the Closing Date (“Survival Period”). Purchaser shall provide
Seller with written notice (a “Notice of Breach”) of any alleged breach or
failure of any Express Representation made by Seller and specifying the nature
thereof and Seller shall have 10 business days from the date of receipt of such
notice to cure such breach. If Seller fail to cure such breach within such 10
business day period, the terms of Section 12.6 shall apply. Seller acknowledges
that the resolution of any action, suit, or proceeding with respect to a Notice
of Breach may not occur until after the expiration of the Survival Period and
the Survival Period shall be deemed to be tolled with respect to (and only with
respect to) a Notice of Breach received by Seller before the expiration of the
Survival Period.
ARTICLE VIII    
COVENANTS PRIOR TO SETTLEMENT
8.1    Seller covenants and agrees with Purchaser as follows with respect to the
period from the Effective Date until the Closing Date or earlier termination of
this Agreement.
8.1.1    Except as otherwise provided herein, without the prior written approval
of Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed, Seller shall not: (a) make any material physical changes or material
physical alterations to or upon its Property or any part thereof, except as
required under the Existing Leases, or as the result of an emergency or
governmental order; (b) enter into or extend any agreements affecting all or any
part of its Property that will survive the Closing Date; (c) assign, transfer,
convey, hypothecate, pledge, create a security interest in or lien upon its
Property, unless same shall be removed prior to Settlement; (d) grant any
easement or right-of-way across its Property, except to cure title objections
raised by Purchaser; or (e) other than in the ordinary course of business
consistent with Seller’s practices in effect on the Effective Date, enter into
leases for the property (each, a “New Lease”) or any amendments, extensions,
terminations, or assignments or subleases relating to any of the Existing Leases
(each, a “Lease Modification”). The failure of Purchaser to respond to a request
by Seller to take any of the foregoing actions within 5 business days after such
written request shall be deemed the consent of Purchaser to the taking of such
actions.
8.1.2    Seller shall maintain the Property, or cause the Property to be
maintained, in its condition as of the expiration of the Study Period (ordinary
wear and tear and damage

-xiii-



--------------------------------------------------------------------------------




by casualty excepted) until the Closing Date, provided that Seller shall not be
required to perform (i) any non-routine maintenance of or repair to the Property
or any part thereof, unless such maintenance or repair is necessary to maintain
such present condition (ordinary wear and tear excepted); provided that in no
event shall Seller be obligated to spend in the aggregate, pursuant to this
Section 8.1.2 in excess of the sum of $100,000.00; or (ii) any maintenance or
repair that is the responsibility of Existing Tenants under Existing Leases.
8.1.3    Seller shall continue to maintain all of Seller’s insurance policies
(or replacements thereof) relating to its Property, or any part thereof, in full
force and effect.
8.2    Purchaser covenants and agrees with Seller as follows with respect to the
period from the Effective Date until the Closing Date or earlier termination of
this Agreement:
8.2.5    If Purchaser obtains actual knowledge of or believes that Seller has
failed to perform its covenants set forth in Section 8.1, Purchaser shall give
prompt written notice to Seller setting forth in detail the alleged
non-performance.
8.2.6    Purchaser shall pay all fees, charges, and expenses incurred in
connection with Purchaser’s studies and investigations of the Property on or
before the earlier to occur of (i) the Closing Date; and (ii) the date this
Agreement is terminated by either party.
8.3    Purchaser covenants and agrees with Seller with respect to the Mortgage
Loan as follows with respect to the period from the Effective Date until the
Closing Date or earlier termination of this Agreement:
8.3.1    Purchaser shall assume that certain mortgage loan secured by the
Property (the “Mortgage Loan”) in the original principal amount of
$31,000,000.00 from CBRE Capital Markets, Inc., a Texas corporation (together
with its successors and assigns, the “Mortgage Lender”), to Seller, as evidenced
by that certain Multifamily Note dated April 30, 2012, and secured by (among
other instruments) that Multifamily Deed of Trust, Assignment of Security
Agreement and Fixture Filing dated as of April 30, 2012.
8.3.2    The assumption of the Mortgage Loan by Purchaser (the “Mortgage Loan
Assumption”) shall be on the same terms and conditions in all material respects
as set forth in the Mortgage Loan Documents. In no event may Purchaser change
any terms of the Mortgage Loan other than technical or administrative changes
such as replacing names and addresses and changes reasonably required to conform
Loan Document provisions to Purchaser’s and its affiliates ownership or property
management structure in existence on the Closing Date. As part of the Mortgage
Loan Assumption, (i) the Mortgage Lender shall be required to release Seller
from any and all liabilities arising pursuant to the documents evidencing or
securing the Mortgage Loan (excluding any liability related to events occurring
prior to Settlement and any environmental matters occurring prior to Settlement
that are customarily excluded from such a release); (ii) the Mortgage Lender
shall be required to release any lien or security interest it may have in any
bank accounts of Seller; and (iii) Purchaser shall meet all requirements of
borrower under the Mortgage Loan Documents, including, but not limited to, as
applicable, providing replacement bank accounts and forming a special purpose
entity to be the borrower of the Mortgage Loan.

-xiv-



--------------------------------------------------------------------------------




8.3.3    Seller shall submit the letter to the Mortgage Lender requesting a
Mortgage Loan Assumption application within five (5) business days of the
Effective Date. Purchaser shall submit such Mortgage Loan Assumption application
within fourteen (14) days of receipt thereof from Seller or the Mortgage Lender
(subject to the last sentence of this Section 8.3.3); provided, however, such
date shall be extended in the event Seller fails to execute or deliver any
information or item regarding Seller or the Property that is requested in
writing by Purchaser from Seller and required to be included in such Mortgage
Loan Assumption application. Notwithstanding the foregoing, Purchaser shall not
be obligated to pay any Loan Fees to the Mortgage Lender prior to the expiration
of the Study Period.
8.3.4    Purchaser shall promptly commence and thereafter diligently pursue and
use best efforts to obtain the Mortgage Loan Assumption. Purchaser shall take
the lead in the Mortgage Loan Assumption process. Seller agrees to reasonably
and diligently cooperate with Purchaser and the Mortgage Lender to facilitate a
timely approval of the Mortgage Loan Assumption and transfer of the Mortgage
Loan.
8.3.5    Provided the Mortgage Lender approves the Mortgage Loan Assumption,
then, at Settlement on the Property, Purchaser, Seller, and the Mortgage Lender
shall execute and deliver to Escrow Agent such documents as are necessary for
Purchaser to consummate the Mortgage Loan Assumption, with such documents to be
reasonably satisfactory in form and substance to each of Purchaser, Seller, and
the Mortgage Lender and their respective counsel, and the parties here agree not
to unreasonably withhold, condition or delay their consent to such documents
(the “Mortgage Loan Assumption Documents”). Purchaser shall keep Seller informed
as to the status of the Mortgage Loan Assumption, provide to Seller copies of
all material written (and email) correspondence to and from the Mortgage Lender
(excluding any confidential or proprietary information as determined by
Purchaser in its reasonable discretion), and promptly and completely respond to
any reasonable requests from the Mortgage Lender for information, documents or
materials concerning Purchaser, or the Property the extent that Purchaser has
possession or control of such information, documents or materials (the “Mortgage
Loan Assumption Obligations”).
8.3.6    In the event that Seller has actual knowledge that Purchaser is in
default with respect to its Mortgage Loan Assumption Obligations, Seller shall
give Purchaser written notice thereof identifying in specificity the default by
Purchaser with respect thereto, and Purchaser shall have 5 business days in
which to cure such default, but such cure period shall not extend the Outside
Assumption Date (defined below). Following delivery of such notice and
Purchaser’s failure to cure such default, Seller shall have the right, but not
the obligation, to participate with Purchaser to achieve approval of the
Mortgage Loan Assumption on the terms set forth herein, and Purchaser shall
provide the Mortgage Lender with all information (excluding any confidential or
proprietary information) reasonably required by any such Mortgage Lender in
connection with any such Mortgage Loan Assumption.
8.3.7    Purchaser shall give Seller prompt written notice of any communication
it receives from the Mortgage Lender indicating that the Mortgage Lender does
not approve Purchaser as substitute borrower, or that the Mortgage Lender will
require

-xv-



--------------------------------------------------------------------------------




modifications to the Mortgage Loan that are not acceptable to Purchaser as a
condition to approving the Mortgage Loan Assumption.
8.3.8    If the Mortgage Lender requires Purchaser to take on any materially
expanded obligations or requirements under the Mortgage Loan Documents (a
“Mortgage Loan Termination Event”), Purchaser shall give prompt written notice
thereof to Seller, and Seller and Purchaser shall thereafter diligently work
together for a period of 10 days in good faith with the Mortgage Lender to
attempt to resolve any such Mortgage Loan Termination Event issues that are not
acceptable to Purchaser in its sole discretion. If, at the end of such 10 day
period, either (i) the Mortgage Lender has not agreed to approve the Mortgage
Loan Assumption without such Mortgage Loan Termination Event issues, or (ii)
Seller and Purchaser have not been able to negotiate modifications to such
Mortgage Loan Termination Event issues that are acceptable to Purchaser in its
reasonable discretion (subject to the requirements of this Section 8.3), then
Purchaser shall have the right to terminate this Agreement by delivering written
notice thereof to the Seller delivered within 5 business days following such 10
day period, in which case the Deposit shall be returned to Purchaser in
accordance with Sections 2.2 and 12.2 and thereafter neither party shall have
any further rights or obligations to the other hereunder, except for those which
expressly survive the termination of this Agreement.
8.3.9    If the Mortgage Lender fails to approve the Mortgage Loan Assumption,
or rejects the Mortgage Loan Assumption, in either case prior to April 30, 2016
(the “Outside Assumption Date”), then this Agreement shall terminate upon
written notice from either Purchaser or Seller to the other, and the Deposit
shall be returned to Purchaser in accordance with Sections 2.2 and 12.2 and
thereafter neither party shall have any further rights or obligations to the
other hereunder, except for those which expressly survive the termination of
this Agreement.
8.3.10    Purchaser shall pay any and all fees, expenses and other costs charged
or incurred by the Mortgage Lender (and/or their servicers and any applicable
rating agencies) in connection with the Mortgage Loan Assumption, including,
without limitation, any transfer or assumption fees, any application fees,
review fees, processing fees, and any other costs and expenses, including the
Mortgage Lender’s and its servicer’s legal fees and expenses and all costs and
expenses associated with the Mortgage Lender’s title insurance policies or any
updates or endorsements thereto, or with the Mortgage Lender’s other due
diligence requirements (collectively, the “Loan Fees”), whether or not the
Mortgage Lender’s approvals are obtained and whether or not the Mortgage Loan
Assumption is consummated.
8.3.11    This Section 8.3 shall survive the Settlement or termination of this
Agreement for a period of 1 year.
ARTICLE IX    
CONDITIONS TO SETTLEMENT
9.1    Purchaser’s Conditions to Settlement. The obligation of Purchaser to
purchase the Property in accordance with this Agreement is subject to
satisfaction of the following conditions, as well as any other conditions
precedent to Settlement otherwise expressly set forth in this Agreement (the
“Purchaser’s Closing Conditions”):

-xvi-



--------------------------------------------------------------------------------




9.1.7    Title to the Property at Settlement shall be conveyed to Purchaser
subject only to the Permitted Exceptions.
9.1.8    Seller shall have cured or removed, within the time period for cure or
removal, any title or survey matter that Seller has agreed to cure or remove, if
any, and any Monetary Lien, if any, pursuant to Section 5.2.
9.1.9    Possession of the Property shall be delivered to Purchaser immediately
upon consummation of Settlement, subject only to the rights of the Existing
Tenants.
9.1.10    The Mortgage Lender shall have approved in writing the Mortgage Loan
Assumption and executed the Mortgage Loan Assumption Documents in a form
reasonably acceptable to Purchaser and Seller.
9.1.11    Seller shall have delivered a certificate confirming that all of
Seller’s representations and warranties set forth in this Agreement shall be
true, correct and complete in all material respects as of the Closing Date.
9.1.12    Seller shall have delivered an updated list of Existing Leases and
Security Deposits dated as of the Closing Date.
9.1.13    Seller shall have performed in all material respects all covenants or
agreements contained in this Agreement to be performed by Seller prior to
Settlement.
9.2    Any of the conditions to Purchaser’s obligations set forth in this
Agreement may be waived, in whole or in part, in Purchaser’s sole discretion.
9.3    Seller’s Conditions to Settlement. The obligation of Seller to sell the
Property in accordance with this Agreement is subject to satisfaction of the
following conditions (“Seller’s Closing Conditions”):
9.3.1    Purchaser shall have delivered a certificate confirming that all of
Purchaser’s representations and warranties set forth in this Agreement shall be
true, correct and complete in all material respects as of the Closing Date;
9.3.2    The Mortgage Lender shall have approved in writing the Mortgage Loan
Assumption and executed the Mortgage Loan Assumption Documents in a form
reasonably acceptable to Purchaser and Seller; and
9.3.3    Purchaser shall have performed in all material respects all covenants
or agreements contained in this Agreement to be performed by Purchaser prior to
Settlement.
Any condition to Seller’s obligations set forth in this Agreement may be waived,
in whole or in part, in Seller’s sole discretion.
9.4    In the event any of Purchaser’s Closing Conditions or Seller’s Closing
Conditions are not satisfied (or deemed satisfied as otherwise provided for in
this Agreement) on or before the Closing Date, then the party whose condition to
Settlement remains unsatisfied shall, on or before the Closing Date, notify the
other party in writing of the nature of such unsatisfied condition(s), and such
party shall have the right, in such party’s sole discretion: (a) from time to
time to extend the date of Settlement beyond the Closing Date set forth in
Section 3.1 for the specific period of

-xvii-



--------------------------------------------------------------------------------




time that is set forth in this Agreement to permit certain conditions to be
cured or satisfied (e.g., the curing of title objections pursuant to Section
5.2), or, if no time period is stated, for a reasonable period of time selected
by such party from time to time, not to exceed 15 days, to permit such condition
to be satisfied (which extended date shall become the Closing Date); or (b) on
the Closing Date (as such may be extended), to terminate this Agreement by
written notice to the other party, whereupon in the case of a failure to satisfy
any Purchaser’s Closing Condition or the Seller’s Closing Condition set forth in
Section 9.3.2, the entire Deposit shall be returned to Purchaser in accordance
with Sections 2.2 and 12.2 and in the case of a failure to satisfy the Seller’s
Closing Conditions set forth in Sections 9.3.1 or 9.3.3, $600,000.00 of the
Deposit shall be returned to Purchaser in accordance with Sections 2.2 and 12.2
and $250,000.00 of the Deposit shall be released to Seller in accordance with
Section 2.2. In no event shall Seller have any liability to Purchaser for any
failure of a condition precedent set forth in this Article IX to be satisfied as
of the Closing Date (provided, however, in no event shall the foregoing limit
the rights and remedies of Purchaser pursuant to Section 12.1 hereof, including,
without limitation, Purchaser’s right to a return of the Deposit and
reimbursement of Purchaser’s actual out-of-pocket expenses).
ARTICLE X    
CLOSING EVENTS
10.1    At Settlement, Seller shall deliver the following to the Escrow Agent:
10.1.12    A fully-executed special warranty deed in the form to be agreed upon
by Seller and Purchaser during the Study Period and then initialed and attached
hereto as Exhibit J, conveying the Property to Purchaser (the “Deed”);
10.1.13    A fully-executed bill of sale in the form attached hereto as Exhibit
K conveying the Personalty owned by Seller, if any, to be delivered to Purchaser
pursuant to this Agreement;
10.1.14    A certificate certifying that Seller is not a foreign person,
corporation or partnership, trust or estate within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended;
10.1.15    An owner’s title affidavit in the form attached hereto as Exhibit L;
10.1.16    A notice to each of the tenants under the Existing Leases notifying
such tenants of the assignment of the Existing Leases to Purchaser and a general
direction relating to the payment of rent and the transfer of the Security
Deposits, to be in form and delivered pursuant to applicable laws; and
10.1.17    Termination notices pursuant to Section 6.2.
10.2    Purchaser shall pay to Seller the Purchase Price (subject to all
credits, prorations and adjustments set forth in this Agreement, at Settlement),
in cash, by bank wire transfer of immediately-available federal funds. The
Deposit shall be credited to the Purchase Price and paid to Seller at
Settlement.
10.3    At Settlement, Seller and Purchaser shall:
10.3.1    Deliver to the Escrow Agent and to the other party, evidence
reasonably sufficient to satisfy the Escrow Agent that:

-xviii-



--------------------------------------------------------------------------------




10.3.1.1    Such party is duly organized;
10.3.1.2    As of the date of Settlement, such party is validly existing,
qualified to do business and in good standing in the state of its formation and
in the State of Texas, unless such party is an individual; and
10.3.1.3    The execution, delivery and performance of this Agreement has been
duly authorized and approved by all requisite limited liability company,
corporate, or partnership action, as applicable.
10.3.2    Execute the Assignment and Assumption Agreement with respect to the
Existing Leases, the Security Deposits (as defined below), the Service
Agreements (subject to Section 6.2) and the other items more particularly
described therein.
10.3.3    Execute and deliver the Mortgage Loan Assumption Documents.
10.3.4    Execute and deliver the Closing Statement (as defined below).
10.4    Settlement shall be performed by overnight courier or messenger on the
Closing Date or on such business day and at such time before the Closing Date
reasonably acceptable to Seller and Purchaser. The delivery of the documents and
the payment of the sums to be delivered and paid at Settlement shall be
accomplished through the Escrow Agent. Settlement shall be conducted as a “New
York style” closing, whereby the disbursement of the Purchase Price and any
other Settlement proceeds due to Seller shall be disbursed to Seller immediately
after all conditions to Settlement have been satisfied in full but prior to
recordation of the Deed. Each party shall use good faith efforts to deliver all
documents required to be delivered by it into escrow with the Title Company 1
day prior to the Closing Date. Seller shall use good faith efforts to deliver to
the Title Company and Purchaser copies all invoices and other reasonable backup
information necessary for the Title Company to prepare a closing statement for
the transaction (the “Closing Statement”), including, all prorations and
adjustments required by this Agreement, by noon Central Time at least two (2)
business days prior to the Settlement Date. Seller and Purchaser shall cooperate
in order to finalize all prorations required pursuant to this Agreement.
10.5    Seller shall pay (i) the recordation costs payable in connection with
the recordation of the Deed at Settlement, (ii) any release fees for Monetary
Liens, (iii) Seller’s cost of preparing the instruments of conveyance described
in Section 10.1, (iv) the cost of Purchaser’s base title policy and any
endorsements required to remove any Monetary Liens and (v) one half of the cost
of the Escrow Agent for conducting Settlement. Purchaser shall pay (i) the Loan
Fees; (ii) the cost of recording any Mortgage Loan Assumption documents; (iii)
one half of the cost of the Escrow Agent for conducting Settlement, (iv) the
cost of any endorsements to the Purchaser’s base title policy, (v) the cost of
the Survey, and (vi) the cost of all of Purchaser’s studies, inspections and
investigations. Each party shall pay its own attorneys’ fees in connection with
the conveyance of the Property. Payments pursuant to the Mortgage Loan shall be
allocated as set forth in Section 2.3. Any other closing costs shall be borne as
customary in the jurisdiction where the Property is located.
10.6    Real estate taxes, assessments (general or special, public or private),
personal property taxes pertaining to the Property, payments under the Service
Agreements, utility costs, rents actually collected (including base rents,
common area maintenance payments, and all other payments due

-xix-



--------------------------------------------------------------------------------




from tenants, occupants, licensees, and concessionaires), and interest required
to be paid on the Security Deposits, if any, shall be prorated between the
parties as of midnight on the Closing Date so that prorations shall be based on
complete calendar months.
10.7    Security Deposits pursuant to the terms of the applicable Existing
Leases, shall be transferred to Purchaser at Settlement (by credit against the
Purchase Price or in another manner otherwise reasonable acceptable to Purchaser
and Seller), and Purchaser shall assume the obligations of Seller with respect
to the Security Deposits for which Purchaser receives a credit, pursuant to the
terms of the Assignment and Assumption Agreement.
10.8    Purchaser agrees that if, at Settlement, any rents, charges or other
arrearages with respect to any period prior to Settlement are due and owing from
Existing Tenants but are then unpaid (“Arrearages”), Purchaser shall cooperate
with Seller’s efforts to collect such Arrearages for a period of 180 days
following the Closing Date. During such 180 day period, Purchaser shall, unless
otherwise directed by Seller, bill Existing Tenants who owe Arrearages to Seller
on a monthly basis at the same time and in the same manner as Purchaser bills
Existing Tenants for rents due after the Closing Date and otherwise in
accordance with customary practice; after the expiration of such 180 day period,
Purchaser shall have no obligation to bill or seek collection of any Arrearages.
All payments received by Purchaser after Settlement from Existing Tenants owing
Arrearages will be applied first on account of current amounts due from such
Existing Tenants, second for the account of Purchaser for any and all amounts
due Purchaser for periods after Settlement, and then to Seller for the
Arrearages. With respect to the Arrearages payable to Seller as provided above,
Purchaser further agrees to remit such collected Arrearages to Seller within 30
days after receipt. Any sums received by Seller from Existing Tenants after
Settlement will be remitted by Seller to Purchaser within 10 business days after
receipt, subject to the allocation set forth above to be calculated by Seller.
The provisions hereof will survive Settlement under this Agreement.
10.9    Accrued operating expenses for then-current month of Settlement shall be
prorated as of the applicable Closing Date with all items of income and expense
for the Property being borne by Seller prior to the Closing Date and by
Purchaser from and after (and including) the Closing Date.
10.10    Seller and Purchaser acknowledge that leasing fees are payable in
connection with the execution of certain of the Existing Leases at the Property
to third-party apartment locators, which are payable after the tenant has been
in occupancy and paying rent for some period of time (“Leasing Fees”). Seller
shall have paid or shall pay all Leasing Fees for Existing Leases that are due
and payable with respect to Existing Tenants who have been in occupancy for more
than 31 days as of the Closing Date (the “Cut-Off Date”). Purchaser shall pay
directly, or at Seller’s election, reimburse Seller for, all Leasing Fees for
Existing Leases that are due and payable on or following the Cut-Off Date.
10.11    At Settlement, any apartment units at the Property that are vacated at
least 5 days prior to the Closing Date shall be put in rent ready condition by
Seller in accordance with Seller’s customary management practices at the
Property (“Rent Ready Condition”) or Purchaser shall receive a credit at
Settlement in an amount necessary to put any such unit in Rent Ready Condition;
provided, however, the amount of any such credit shall not exceed the sum of
$750.00 per apartment unit. Within 2 business days prior to the Closing Date,
Purchaser will be permitted to inspect the vacant units at the Property
described in this Section 10.11 with a representative of Seller upon not

-xx-



--------------------------------------------------------------------------------




less than one business day prior notice to Seller to determine which units
vacated at least 5 days prior to the Closing Date are not in Rent Ready
Condition.
10.12    If final bills (including Operating Expenses amounts) are not available
or cannot be issued prior to Settlement for any item being prorated under this
Article 10, then Purchaser and Seller agree to allocate such items on a fair and
equitable basis at Settlement and prepare final prorations related thereto once
such final bills or other information becomes available. In addition, if any
errors are made in the prorations made at Settlement pursuant hereto, Purchaser
and Seller shall correct any such errors subsequent to Settlement. Payments in
connection with the final adjustments described herein shall be due within 30
days of written notice. The provisions of this Section 10.12 shall survive
Settlement for a period expiring on the earlier to occur of (i) December 1, 2016
and (ii) 9 months following the Closing Date.
ARTICLE XI    
DAMAGE, DESTRUCTION AND CONDEMNATION
11.1    Notwithstanding anything set forth to the contrary herein, in the event
of any fire or other casualty to the Property or any part thereof prior to
Settlement that would cost 3% of the Purchase Price or less to repair or
replace, as estimated by a person or company selected by Purchaser and
reasonably acceptable to Seller, then the transaction contemplated herein shall
be consummated, Seller shall assign to Purchaser Seller’s right to receive any
insurance proceeds related to the cost of such repair or replacement, Seller
shall provide Purchaser with a credit at Settlement in the amount of the
applicable deductible, and there shall be no further reduction in the Purchase
Price.
11.2    Notwithstanding anything set forth to the contrary herein, in the event
of any fire or other casualty to the Property or any part thereof prior to
Settlement that is either uninsured or would cost more than 3% of the Purchase
Price to repair or replace, as estimated by a person or company selected by
Purchaser and reasonably acceptable to Seller, then Purchaser shall have the
right to terminate this Agreement by written notice to Seller no later than the
date that is 15 days after receipt of such written cost estimate. The Closing
Date shall, if necessary, be extended to coincide with the expiration of such 15
day period. If Purchaser so elects to terminate this Agreement, then the Deposit
shall be returned to Purchaser in accordance with Sections 2.2 and 12.2. If
Purchaser does not elect to terminate this Agreement, then the transaction
contemplated herein shall be consummated, Seller shall assign to Purchaser
Seller’s right to receive any insurance proceeds related to the cost of such
repair or replacement, Seller shall provide Purchaser with a credit at
Settlement in the amount of the applicable deductible, and there shall be no
reduction in the Purchase Price.
11.3    In the event any condemnation proceedings are instituted or threatened
in writing by any governmental entity having jurisdiction with respect to all or
any portion of the Property, then Seller shall promptly notify Purchaser
thereof. If such condemnation applies to a substantial portion (hereinafter
defined) of the Property, then Purchaser shall have the option to terminate this
Agreement upon written notice to Seller given within 5 business days after
delivery of Seller’s written notice to Purchaser, in which event the Deposit
shall be returned to Purchaser in accordance with Sections 2.2 and 12.2. For
purposes of condemnation, a substantial portion of the Property shall be deemed
to mean either (i) 3% or more of the Purchase Price in value of the Land or the
Buildings located on the Property or (ii) any condemnation that would make the
Property no longer

-xxi-



--------------------------------------------------------------------------------




compliant with any applicable zoning or other applicable laws. If this Agreement
is not so terminated, then Purchaser shall consummate the purchase of the
Property without reduction in the Purchase Price. In the event Purchaser
consummates the purchase of the Property, then the right to settle and collect
any condemnation award shall be assigned by Seller to Purchaser.
ARTICLE XII    
DEFAULT REMEDIES
12.1    In the event Seller breaches in any material respect a representation,
warranty, covenant or obligation to be performed by Seller under this Agreement,
and Seller fails to cure such breach within 5 business days after written notice
thereof, then Purchaser’s sole and exclusive remedies shall be either (a) to
file an action to obtain specific performance of Seller’s obligation to close
pursuant to the terms of this Agreement upon payment to Seller of the full
Purchase Price, less any reasonable costs (including reasonable attorneys’ fees
and costs) actually incurred by Purchaser in connection with such action to
enforce specific performance, or (b) to terminate this Agreement, in which event
the entire Deposit shall be returned to Purchaser in accordance with Section
12.2 and Seller shall reimburse Purchaser for all of Purchaser’s reasonable and
actual third party out-of-pocket expenses incurred in connection with this
Agreement and Purchaser’s studies, inspection and investigation of the Property
not to exceed $100,000.00. If Purchaser is pursuing the remedy of specific
performance, Purchaser must commence any suit for specific performance within 30
days following the scheduled date of Settlement. In no event whatsoever shall
Purchaser be entitled to any damages or other rights or remedies against Seller
as a result of any default, breach or failure of Seller hereunder.
12.2    In the event that Purchaser terminates this Agreement pursuant to any
provision hereof authorizing such termination, then, not less than 3 days and no
more than 10 days after the date that Purchaser has given Escrow Agent and
Seller written notice requesting a return of the Deposit to Purchaser and
describing the reasons therefor, Escrow Agent shall deliver the Deposit to
Purchaser and Seller in accordance with Section 2.2, and the parties shall have
no further obligations hereunder except as otherwise expressly set forth in this
Agreement. In the event of a dispute between Seller and Purchaser, Escrow Agent
shall not disburse the Deposit until it has received joint written instructions
from the Purchaser and Seller or an order from a court of competent jurisdiction
directing the Escrow Agent to distribute the escrowed funds, in which event
Escrow Agent shall be entitled to rely upon any such decision of such court.
Seller and Purchaser hereby agree to jointly and severally indemnify, defend and
hold the Escrow Agent harmless from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against, the
Escrow Agent (including reasonably attorneys’ fees, expenses and court costs) in
connection with the escrow under this Agreement, except as a result of the
Escrow Agent’s fraud, breach of fiduciary duty, negligence or willful
misconduct.
12.3    The parties acknowledge that Seller should be entitled to compensation
for any detriment suffered if Purchaser defaults in its obligations hereunder,
but agree that it is extremely difficult to ascertain the extent of the actual
detriment Seller would suffer as a result of such default. Consequently, if
Purchaser breaches a representation, warranty, covenant or obligation to be
performed by Purchaser under this Agreement in any material respect, and
Purchaser fails to cure such breach within 5 business days after Purchaser’s
receipt of written notice thereof, then Seller

-xxii-



--------------------------------------------------------------------------------




shall be entitled to receive the Deposit as fixed, agreed, and liquidated
damages. Notwithstanding the foregoing, nothing in this Section shall be deemed
to limit Purchaser’s Surviving Obligations.
12.4    In the event that Seller is entitled to the Deposit pursuant to this
Agreement, then, not less than 3 days and no more than 10 days after the date
that Seller has given Escrow Agent and Purchaser written notice requesting
delivery of the Deposit to Seller and describing the reasons therefor, Escrow
Agent shall deliver the Deposit to Seller, and the parties shall have no further
obligations hereunder other than Purchaser’s Surviving Obligations.
12.5    Notwithstanding anything in this Agreement to the contrary, if Purchaser
or any affiliate has or obtains knowledge that (i) any representation or
warranty made by Seller was untrue when made or is untrue (including the Express
Representations and any information in the Existing Leases, Study Period
Materials or other written information provided or made available to Purchaser
(collectively, the “Specified Documents”)), (ii) any condition precedent to
Purchaser’s obligations set forth in this Agreement cannot be satisfied, or
(iii) Seller has defaulted on its obligations set forth in this Agreement, and
notwithstanding such knowledge, Purchaser elects to consummate its purchase of
the Property at Settlement, then: (x) Purchaser shall be deemed to have waived
such representation, warranty, condition precedent or default, (y) the
representation or warranty (including the Express Representations, as
applicable) shall be deemed modified to conform them to the information that
Purchaser has knowledge of or the information in the Specified Documents, as
applicable, and (z) Seller shall have no liability to Purchaser or its
successors and assigns in respect thereof. Purchaser shall promptly notify
Seller in writing if Purchaser has or obtains knowledge of any condition
specified in sub-clauses (i) through (iii) of this Section 12.5 above.
12.6    If any of the Express Representations should be false in any material
respect as of the Closing Date, and Purchaser shall first have actual knowledge
of same after the Closing Date, then Purchaser shall give Seller written notice
of such false Express Representation prior to the expiration of the Survival
Period and Seller shall have 10 business days from the date of receipt of such
notice to cure such breach. If Seller fails to cure such breach within such 10
business day period, and provided the actual damages suffered by Purchaser due
to such breach exceed $25,000.00, then Purchaser shall have the right to bring
an action against Seller prior to the expiration of the Survival Period for any
alleged breach or failure of a Express Representation of which Seller receive a
Notice of Breach before the expiration of the Survival Period (subject to
extension as expressly provided in Section 7.6), for the actual damages suffered
by Purchaser due to such false Express Representation. In no event shall Seller
be liable to Purchaser pursuant to this Agreement in an aggregate amount in
excess of $850,000.00.


ARTICLE XIII    
BROKERAGE
13.1    Seller and Purchaser each warrant to the other that no broker is
entitled to any brokerage commission or fee arising out of this transaction due
to the actions of such party, except for CBRE, Inc. (the “Seller’s Broker”).
Each party hereto shall indemnify the other against any claims resulting from a
breach of the foregoing warranty. Seller shall be responsible for any commission
payable to the Seller’s Broker in connection with this Agreement, which shall be
due only upon consummation of Settlement pursuant to the terms of a separate
agreement between Seller

-xxiii-



--------------------------------------------------------------------------------




and such broker. The provisions of this Section 13.1 shall survive termination
of this Agreement and Settlement expiring on the earlier to occur of (i)
December 1, 2016 and (ii) 9 months following the Closing Date.
ARTICLE XIV    
GENERAL PROVISIONS
14.1    Purchaser shall not assign any or all of its rights and obligations
under this Agreement without Seller’s consent, which consent may be withheld or
granted in Seller’s sole and absolute discretion. Notwithstanding the foregoing,
subject to the terms of the Mortgage Loan Assumption, Purchaser may, after
notice to Seller but without the consent of Seller, not later than 5 business
days prior to the Closing Date, assign Purchaser’s right, title and interest in
and to this Agreement in whole but not in part to an entity owned, controlled by
or under common control with Purchaser and in which Purchaser is the managing
member or operations manager (a “Permitted Assignee”), pursuant to an agreement
whereby any such assignee accepts such assignment and assumes all of Purchaser’s
obligations under this Agreement; and provided, further, that no such assignment
and assumption shall relieve Purchaser of its obligations hereunder.
14.2    The terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective heirs,
successors, assigns, and legal representatives.
14.3    If this Agreement expires or is terminated by either party, or if
Settlement is not consummated for any reason, then the representations,
warranties, covenants and indemnities shall be automatically extinguished,
except for the Purchaser’s Surviving Obligations, which shall survive such
expiration, termination, or failure to consummate. Notwithstanding anything to
the contrary, neither Seller nor Purchaser shall be liable to the other for any
consequential or punitive damages.
14.4    Any notice, demand or other communication (a “Notice”) required or
permitted to be given hereunder shall be in writing and shall be personally
delivered or sent by a nationally recognized overnight courier service which
provides receipts of service, or by email (with a hard copy thereof sent
thereafter by one of the other foregoing methods of delivery), addressed to the
party to be so notified as follows, or to such other address or addressees as
any party entitled to receive notice under this Agreement shall designate, from
time to time, to others in the manner provided in this Section for the giving of
notices:



-xxiv-



--------------------------------------------------------------------------------




If to Purchaser:


RRE Opportunity OP II, LP
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attention: Pamela Arms
Email: parms@resourcerei.com
If to Seller:


Austin 2222 Venture I, LP
c/o Wiltex Equities, Inc.
2700 Fairmount Street
Suite 200, LB2
Dallas, TX 75201
Attention: Joseph R. Williams
Email: jrw3506@aol.com


With a copy to:


Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attention: Aldie Jennings Loubier, Esq.
Email: aloubier@resourcerei.com
With a copy to:


CEI Realty, Inc.
7500 Old Georgetown Road
Bethesda, MD 20814
Attn: Rebecca L. Owen, Esq.
Email: rowen@clarkus.com






With a copy to:
Goulston & Storrs PC
1999 K Street, NW, Suite 500
Washington, DC 20006
Attn: Timothy H. Watkins, Esq.
Email: twatkins@goulstonstorrs.com



Notices delivered by personal delivery shall be deemed to have been given upon
tender to a natural person at the address shown. Notices delivered by overnight
courier shall be deemed to have been given the next business day after delivery
to such overnight commercial courier. Notices delivered by email shall be deemed
to have been given on the business day transmitted to the email addresses set
forth herein. All copies of Notices sent to the parties listed above as
receiving copies shall be given in the same manner as the original notice that
was sent but shall not be a prerequisite to the effectiveness of any notice.
14.5    This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements or
undertakings.
14.6    This Agreement may not be modified except by the written agreement of
Seller and Purchaser.
14.7    In the event any one or more of the provisions contained in this
Agreement are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein.
14.8    The submission of an unsigned copy of this Agreement to Purchaser shall
not constitute an offer or option to sell the Property. This Agreement shall
become effective and binding only upon execution and delivery by Seller and
Purchaser.
14.9    Any paragraph headings or captions contained in this Agreement shall be
for convenience of reference only and shall not affect the construction or
interpretation of any provision of this Agreement.

-xxv-



--------------------------------------------------------------------------------




14.10    This Agreement shall be governed by and construed according to the laws
of the State of Texas.
14.11    Each party hereby waives trial by jury in any action, proceeding, claim
or counterclaim brought by either party in connection with any matter arising
out of or in any way connected with this agreement, the relationship of Seller
and Purchaser hereunder, Purchaser’s ownership or use of the Property, and/or
any claims of injury or damage. Each party hereby consents to service of process
and any pleading relating to any such action, proceeding, claim or counterclaim
at the address set forth for such party in Section 14.4 hereof; provided,
however, that nothing herein shall be construed as requiring such service at
such address.
14.12    TIME IS OF THE ESSENCE OF EACH AND EVERY PROVISION OF THIS AGREEMENT.
However, if the final date of any period which is set out in any provision of
this Agreement falls on a Saturday, Sunday or legal holiday under the laws of
the United States or the State of Maryland then, and, in such event, the time of
such period shall be extended to the next day that is not a Saturday, Sunday or
legal holiday. In the calculation of time periods running from a particular date
for a specified number of days, the date of commencement shall not be included.
By way of example, if the Effective Date were the 1st day of the month and a
document was due 10 days from or after the Effective Date, the document would be
due on the 11th day of that month.
14.13    The exhibits and schedules attached hereto are hereby made a part of
this Agreement as fully as if set forth in the text of this Agreement.
14.14    The Escrow Agent shall be responsible for all reporting, filing and
other requirements imposed by section 6045 (c) of the Internal Revenue Code of
1986, as amended.
14.15    Seller and Purchaser agree that the terms and conditions of this
Agreement, the Study Period Materials, and the results of all of Purchaser’s
studies of the Property, shall remain strictly confidential and shall not be
disclosed to any third parties except as expressly permitted in this Section
14.15. The parties agree that no pre-closing press or communication to the
public, and no post closing press or communication to the public that identifies
Seller or sets forth the Purchase Price in connection with the purchase and sale
of the Property will be issued by or on behalf of Purchaser or Seller without
the express prior written approval of both Seller and Purchaser, which may be
withheld in either party’s sole discretion. Prior to Settlement, Purchaser shall
cause all information, studies and reports relating to the Property obtained by
Purchaser, to remain strictly confidential, and not be disclosed to anyone other
than Permitted Persons, and shall be used by Purchaser solely to evaluate the
purchase of the Property or to arrange financing in connection therewith.
Notwithstanding the foregoing, this Section 14.15 shall not apply to, and no
approval shall be required for, information required to be disclosed in the
course of litigation or arbitration between the parties, information which is or
becomes known to the public from sources other than Purchaser or Purchaser’s
Representative, or was available to the receiving party on a non-confidential
basis prior to its disclosure by the disclosing party in confidence or
disclosures required by law (collectively, “Required Disclosures”), including,
without limitation, disclosures required to be made to the Securities and
Exchange Commission. The term “Permitted Person” means: (a) Seller’s or
Purchaser’s affiliates, and any of their respective investors, directors,
officers, partners, members, employees, agents, contractors, advisors, proposed
financing sources or potential co-investors, legal counsel, accountants,
brokers, lenders, engineers and other professional persons engaged to study the
Property or otherwise with a need to know of the existence of confidential

-xxvi-



--------------------------------------------------------------------------------




information; and (b) such persons to whom disclosure is compelled, requested or
required by regulatory authority, law, regulation, or court order or court
proceedings, but in the case of this clause (b), but excluding any Required
Disclosures, Seller or Purchaser, as applicable, must first provide written
notice thereof to the other party at least 5 days prior to such disclosure or
such shorter period of time (which may be simultaneous with the disclosure) as
necessary to ensure the disclosing party’s compliance with such regulatory
authority, law, regulation, or court order or court proceedings. The provisions
of this Section 14.15 shall survive termination of this Agreement and Settlement
and expiring on the earlier to occur of (i) December 1, 2016 and (ii) 9 months
following the Closing Date.
14.16    This Agreement may be executed in several counterparts, and by each
party on separate counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by telecopy or electronic transmission (for example,
through the use of a Portable Document Format or “PDF” file) shall be valid and
effective to bind the party so signing, it being expressly agreed that each
party to this Agreement shall be bound by its own telecopied or electronically
transmitted handwritten signature and shall accept the telecopied or
electronically transmitted handwritten signature of the other party to this
Agreement, provided that an originally executed counterpart original shall
thereafter promptly be transmitted in the manner provided in Section 14.4.
14.17    Any Seller or the Purchaser may consummate the purchase or sale (as
applicable) of a Property or any portion thereof as part of a so- called like
kind exchange (an “Exchange”) pursuant to § 1031 of the Internal Revenue Code of
1986, as amended (the “Code”), provided that: (a) the Settlement shall not be
delayed or affected by reason of the Exchange nor shall the consummation or
accomplishment of an Exchange be a condition precedent or condition subsequent
to the exchanging party’s obligations under this Agreement; (b) the exchanging
party shall effect its Exchange through an assignment of this Agreement, or its
rights under this Agreement, to a qualified intermediary; (c) neither party
shall be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating an Exchange desired by the other
party; (d) the exchanging party shall pay any additional costs that would not
otherwise have been incurred by the non-exchanging party had the exchanging
party not consummated the transaction through an Exchange; and (e) the
exchanging party agrees to indemnify and hold harmless the other party from and
against all actual damages incurred by the other party arising from any tax
deferred exchange relating to such Property conducted by the exchanging party.
Neither party shall by this Agreement or acquiescence to an Exchange desired by
the other party have its rights under this Agreement affected or diminished in
any manner or be responsible for compliance with or be deemed to have warranted
to the exchanging party that its Exchange in fact complies with § 1031 of the
Code, provided that each party shall reasonably cooperate with the other party
in furtherance of an Exchange of the exchanging party.
14.18    The prevailing party in any dispute or litigation between the parties
arising under this Agreement shall be entitled to recover reasonable attorneys’
fees and costs.
14.19    Following Settlement, Seller shall provide to Purchaser (at Purchaser’s
expense) copies of, or shall provide Purchaser reasonable access to, those of
the Study Period Materials set forth on Exhibit C which were not delivered to
Purchaser prior to the Closing Date (the “Financial Documentation”).  Purchaser
shall be responsible for all out-of-pocket costs associated with any

-xxvii-



--------------------------------------------------------------------------------




audit of the Financial Information.  Seller shall reasonably cooperate (at no
cost to Seller) with Purchaser’s auditor in the conduct of such audit, which may
include follow-up questions on the financial information provided to the
Purchaser.  Following Settlement, without limiting the foregoing, Purchaser or
its designated independent or other auditor may audit Seller’s operating
statements of the Property, at Purchaser’s expense, and Seller shall provide
such of the Financial Documentation as Purchaser or its auditor may reasonably
request in order to complete such audit and make any required filings with the
Securities and Exchange Commission or other governmental authority. 
Notwithstanding anything in this Section 14.19 to the contrary, (i) except for
the express obligations of Seller set forth above in this Section 14.19, in no
event shall Seller have any liability or obligation to Purchaser whatsoever
arising out of, or in connection with, Buyer’s exercise of its rights under this
Section 14.19 , including without limitation, as a result of any information
discovered by Buyer or any of its agents in its audits or other review of
information provided pursuant to this Section 14.19,  and (ii)  the provisions
of this Section 14.19 shall not limit or modify, in any manner, the provisions
of Section 7.5 hereof. Seller’s obligation to maintain its records for use under
this Section 14.19 shall be an on-going condition to Settlement for Purchaser’s
benefit until the Closing Date and thereafter for a period expiring on the
earlier to occur of (i) December 1, 2016 and (ii) 9 months following the Closing
Date.  The provisions of this Section 14.19 shall survive Settlement for a
period of ninety (90) days.
14.20    Seller and Purchaser shall agree upon the form of Exhibit A and Exhibit
J during the Study Period and then initial and attach them hereto. In the event
that Seller and Purchaser do not so agree, either party shall have the right to
terminate this Agreement upon notice to the other in writing on or before the
expiration of the Study Period. Upon termination of this Agreement in accordance
with this Section, the Deposit shall be returned to Purchaser in accordance with
Sections 2.2 and 12.2.


14.21    [SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
PURCHASER:


RRE OPPORTUNITY OP II, LP a Delaware limited partnership


By:
Resource Real Estate Opportunity REIT II, Inc., its general partner





By:    /s/ Shelle Weisbaum
    Name: Shelle Weisbaum
                Title: Senior Vice President





-xxviii-



--------------------------------------------------------------------------------




Date of Purchaser’s Offer: December 18, 2015

Signature Page to Riverlodge Purchase Agreement



--------------------------------------------------------------------------------








 
SELLER:


2222 VENTURE I, L.P., a Texas limited partnership


By: RiverLodge, Inc., General Partner




By: /s/ Joseph R. Williams
Name:   Joseph R. Williams
Title: President


Date of Seller’s Acceptance: December 18, 2015








Signature Page to Riverlodge Purchase Agreement



--------------------------------------------------------------------------------




AGREED WITH RESPECT TO DEPOSIT:
ESCROW AGENT:


REPUBLIC TITLE OF TEXAS


By:    /s/ Nancy Colaluca
Name:    Nancy Colaluca
Title:    Sr. Vice President


 

Signature Page to Riverlodge Purchase Agreement

